         Case 8:18-cr-00157-TDC Document 153 Filed 03/29/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                        *
                                                *
               v.                               *
                                                * CRIMINAL NO. TDC-18-157
LEE ELBAZ,                                      *
  a/k/a “Lena Green”                            *
                                                *
               Defendant                        *
                                                *
                                             *******


                    EMERGENCY EXPEDITED MOTION OF MS. ELBAZ
                        TO MODIFY CONDITIONS OF RELEASE

       Ms. Elbaz was released pending trial on September 20, 2017. DE 11. In the eighteen

months since then, she has fully complied with her conditions of release. Ms. Elbaz resides in

San Francisco, with her aunt, Limor Elbaz, who is acting as her third-party custodian.

       Ms. Elbaz has received word that her 91-year-old grandfather, with whom she is very close,

has been hospitalized at the Wolfson Medical Center in Holon, Israel. His diagnosis is not good

and given his age, his condition appears terminal. Attached as Exhibit A is a letter from the head

of the Department of Medicine at Wolfson Medical Center. The diagnosis in full is as follows:

          Acute Diagnosis:

          Parkinson’s disease- worsening.
          Dehydration.
          Acute kidney injury.

          Chronic diagnosis:

          TYPE 2 DM.
          Hyperlipidemia.
          Depression.
          Benign prostatic hyperplasia.
          Paralysis agitans.
          Spinal stenosis with back pain and pain radiation to the legs.
         Case 8:18-cr-00157-TDC Document 153 Filed 03/29/19 Page 2 of 3



          Hypertension.
          S.P PPCI.

       Attached as Exhibit B is a letter from a number of family members in Israel attesting to

Ms. Elbaz’s close relationship with her grandfather. Lastly, attached as Exhibit C is a letter from

Ms. Elbaz’s third-party custodian, her aunt, Limor Elbaz. As set forth in that letter, Limor Elbaz

is going to travel to Israel to say goodbye to her father. Ms. Elbaz would like to travel with Limor,

her third-party custodian, to Israel to see her grandfather for the last time. As the letters attest,

each of her family members joins in this request.

       As Limor Elbaz notes in her letter, Limor Elbaz has put up essentially all of her assets to

guarantee Ms. Elbaz’s appearance in court, has every incentive to assure Ms. Elbaz’s appearance

in court, and would accompany Ms. Elbaz on the trip. The dates of the proposed travel, April 3

through April 11, and the precise location where Ms. Elbaz would stay are set forth in Limor

Elbaz’s letter. As the Court is aware, Ms. Elbaz has been fully compliant with her conditions of

release and would comply with any conditions Pretrial Services, the government, or the Court

thinks necessary to allow her to go see her grandfather before he passes away.

       Counsel for Ms. Elbaz has conferred with both Pretrial Services and the government, and

each opposes this request.



Date: March 29, 2019                                  Respectfully Submitted:


                                                          /s/
                                                      Barry J. Pollack (MD Bar #12415)
                                                      ROBBINS, RUSSELL, ENGLERT,
                                                      ORSECK, UNTEREINER & SAUBER LLP
                                                      2000 K Street, N.W., 4th Floor
                                                      Washington, DC 20006
                                                      Telephone: (202) 775-4514
                                                      Fax: (202) 775-4510
                                                      Email: bpollack@robbinsrussell.com


                                                 2
         Case 8:18-cr-00157-TDC Document 153 Filed 03/29/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       On this 29th day of March 2019, I directed the foregoing document to be electronically

filed with the Clerk of the Court for the United States District Court for the District of Maryland

by using the Court’s CM/ECF system, which will serve electronic notification of this filing on all

counsel of record.



                                                         /s/
                                                     Barry J. Pollack (MD Bar #12415)
                                                     ROBBINS, RUSSELL, ENGLERT,
                                                     ORSECK, UNTEREINER & SAUBER LLP
                                                     2000 K Street, N.W., 4th Floor
                                                     Washington, DC 20006
                                                     Telephone: (202) 775-4514
                                                     Fax: (202) 775-4510
                                                     Email: bpollack@robbinsrussell.com
